Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 with new claims 21-24 (Group II, claims 17-20 are canceled) and further election of Species D1, claims 1-9 with traverse in the reply filed on 8/12/2022 is acknowledged. The Applicant’s traverse is fully considered, the Restriction of Species, claims 10-16 is withdrawn. 
Claim Status
Claims 1-16 and 21-24 are pending.
Claims 17-20 are canceled by Applicant. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, feature of “wherein a top surface of the isolation feature is higher in the channel region than in the S/D region” in claim 10 (no drawings show the isolation feature 114 in the channel region, see Fig. 1A. The channel region should be in the fins 104 under the gate structures 112, the isolation feature 114 is not in the channel region) and feature of “wherein a bottom surface of the isolation feature has a step profile” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, it recites “wherein a bottom surface of the isolation feature has a step profile”, it is not clear how the bottom surface of the isolation feature (114) looks like, no drawings show step profile. Therefore, this claim is indefinite. 
Regarding claim 10, it recites the limitation “wherein a top surface of the isolation feature is higher in the channel region than in the S/D region”.  Refer to Fig. 1A, the channel region should be in the fins 104 under the gate structures 112, the isolation feature 114 is not in the channel region, it is not clear how the top surface of the isolation feature in channel region is higher than in the S/D region, no drawings show this feature. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 10, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding Claims 11-16, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang Hyun Lee et al., (US 2018/0138092 A1, hereinafter Lee).
Regarding claim 1, Lee discloses a semiconductor device, comprising:
a substrate (100 in Fig. 22); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Lee’s Fig. 22, annotated. 
first and second fins (110_L and 110_R) protruding from the substrate (100); 
first and second source/drain (S/D) features (150_L and 150_R) over the first and second fins (110_L and 110_R) respectively; 
an isolation feature (gate insulating support 160, also refer to Fig. 1 and 5) over the substrate (100) and disposed between the first and second S/D features (150_L and 150_R in Fig. 22); and 
a dielectric layer (lower interlayer insulating film 191 in Fig. 22) disposed on sidewalls of the first and second S/D features (sidewalls of 150_L and 150_R) and on sidewalls of the isolation feature (sidewalls of 160), 
wherein a top portion of the isolation feature (top portion of 160 in Fig. 22) extends above the dielectric layer (191).  
Regarding claim 2, Lee discloses the semiconductor device of claim 1,
wherein a portion of the dielectric layer (a portion of 191 in Fig. 19) is directly under the isolation feature (160).  
Regarding claim 3, Lee discloses the semiconductor device of claim 1, further comprising:
an isolation structure (field insulating film 105 in Fig. 22) over the substrate (100), wherein the first and second fins (110_L and 110_R) extend through the isolation structure (105), and wherein a bottom portion of the isolation feature (bottom portion of 105) is embedded in the isolation structure (105).  
Regarding claim 4, Lee discloses the semiconductor device of claim 1,
wherein levels of the dielectric layer (levels of 191 in Fig. 22) disposed on the sidewalls of the isolation feature (sidewalls of 160) are uneven.  
Regarding claim 6, Lee discloses the semiconductor device of claim 1, further comprising:
a conductive feature (comprising lower contacts 170, 270 and conductive jumper 165 in Fig. 22) above the first and second S/D features (150_L and 150_R), wherein the top portion of the isolation feature (top portion of the 160) extends into a bottom portion of the conductive feature (bottom portion of 170, 270 and 165).
Regarding claim 8, Lee discloses the semiconductor device of claim 1, further comprising:
a gate structure (gate insulating film 335, gate electrode 430 and capping pattern 345 in Fig. 5/1, written as 335/430/345 hereafter) over the first and second fins (110_L and 110_R), wherein the isolation feature (160) extends through the gate structure (335/430/345), thereby dividing the gate structure (335/430/345) into two segments engaging the first and second fins (110_L and 110_R) respectively.  
Regarding claim 9, Lee discloses the semiconductor device of claim 8,
wherein a top surface of the isolation feature (top surface of the 160 in Fig. 5) is substantially coplanar with a top surface of the gate structure (top surface of the 335/430/345).  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 1, “wherein the top portion of the isolation feature is below the first and second S/D features” as recited in claim 5, in combination with the remaining features of base claim 1.

	Reasons for Allowance
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art reference (US 2018/0138092 A1 to Lee) substantially teach some of following limitations:
Lee discloses a semiconductor device, comprising:
a substrate (100 in Fig. 22); 
a fin (110) protruding from the substrate (100); 
a epitaxial feature (epi pattern 150) over fin (110), the epitaxial feature (150) including an upward-facing sidewall (of 150) and a downward-facing sidewall (of 150), the upward-facing sidewall and the downward-facing sidewall intersecting at an edge of the epitaxial feature (an edge of 150);
an isolation feature (gate insulating support 160, also refer to Fig. 1 and 5) adjacent to the epitaxial feature (150), … and 
a conductive feature (comprising lower contacts 170, 270 and conductive jumper 165 in Fig. 22) in direct contact with the epitaxial feature (150) and the isolation feature (160).  
However, Lee does not teach the limitations of “wherein the isolation feature is below the edge of the epitaxial feature” as recited in claim 21. Therefore, the claim 21 is allowed. 
Regarding claims 22-24, they are allowed due to their dependencies of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898